Exhibit 10.7
CEO Time-Based RSU Award




RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
VEREIT, INC.
EQUITY PLAN
THIS AGREEMENT (this “Agreement”) is made as of [●], by and between VEREIT,
Inc., a Maryland corporation with its principal office at 2325 E. Camelback
Road, Phoenix, Arizona 85016 (the “Company”), and [●] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the VEREIT,
Inc. Equity Plan (approved by the Board on September 6, 2011) (as such plan may
be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board, has the ability to grant awards of restricted stock units to
directors, officers and employees of the Company, among certain others;
WHEREAS, the Participant and the Company are parties to an agreement setting
forth the terms and conditions of the Participant’s employment with the Company,
effective as of [●] (the “Employment Agreement”); and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, as a key provider of services to the
Company, shall be awarded RSUs (defined below) in the amount set forth below;
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Award of RSUs. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant [●] restricted
stock units (the “RSUs”) on the date hereof (the “Grant Date”). Subject to the
terms of this Agreement, each RSU represents the right to receive one share of
common stock of the Company, par value $0.01 (“Common Stock”). The Participant
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to the RSUs until such time as the shares of Common
Stock have been issued and delivered to the Participant in accordance with
Section 5 of this Agreement.
2.     Vesting. Subject to the terms of the Plan and this Agreement, the RSUs
shall vest as follows:
(a)     (i) one-fourth of the RSUs ([●] units) shall vest on the first
anniversary of [●], (ii) one-fourth of the RSUs ([●] units) shall vest on the
second anniversary of [●], (iii) one-fourth of the RSUs ([●] units) shall vest
on the third anniversary of [●], and (iv) one-fourth of the RSUs ([●] units)
shall vest on the fourth anniversary of [●] (each such anniversary, a “Vesting




--------------------------------------------------------------------------------



CEO Time-Based RSU Award




Date”); provided, in each case, that the Participant has not incurred a
termination of employment prior to such date, except as provided in Section 2(b)
or 2(c) below.
(b)     In the event of a termination of the Participant’s employment as a
result of the Participant’s death or Disability (as defined in the Employment
Agreement), a pro rata portion of the Participant’s unvested RSUs shall
automatically vest, determined by multiplying the total number of RSUs awarded
hereunder by a fraction, the numerator of which is the number of whole months
elapsed from the Grant Date until the date of such termination, and the
denominator of which is 48 (reduced by the number of RSUs that had vested prior
to such termination date), and the remainder of such RSUs shall be forfeited.
(c)     In the event of a termination of the Participant’s employment by the
Company without Cause or by the Participant for Good Reason (each as defined in
the Employment Agreement), all unvested RSUs granted hereunder shall
automatically vest as of the date of the Participant’s termination of
employment, provided, however, that the Participant has timely executed, and not
revoked, a fully effective release of claims in accordance with the terms of the
Employment Agreement.
(d)     Except as provided in Section 2(b) or 2(c), there shall be no
proportionate or partial vesting in the periods prior to the applicable Vesting
Dates and all vesting shall occur only on the appropriate Vesting Date.
3.     Forfeiture. If a Participant incurs a termination of employment for any
reason other than as provided in Section 2, the Participant shall automatically
forfeit any unvested RSUs without payment therefor.
4.     Dividend Equivalents. Subject to Section 5(b) of the Plan, each RSU shall
be credited with an amount equal to any regular per share dividend or
distribution declared by the Company during the period between the date hereof
and the date the RSUs are settled in accordance with Section 5. When such
dividends or distributions are declared by the Company, the RSUs shall be
credited with an amount determined by multiplying the number of shares of Common
Stock subject to the RSUs by the regular per share dividend or distribution,
which amount shall be held by the Company and subject to forfeiture until the
RSUs vest in accordance with Section 3 hereof. Such dividend and distribution
credits shall accumulate (without interest) and shall be paid to the Participant
on the Settlement Date (as defined below).
5.     Settlement. No later than thirty (30) days following the end of the
applicable Vesting Date, or no later than sixty (60) days following the end of
the applicable Vesting Date if such vesting occurs pursuant to Section 2(c)
herein (the “Settlement Date”), the Company shall deliver to the Participant (i)
a number of shares of Common Stock equal to the number of RSUs that vested on
such Vesting Date, and (ii) a cash amount equal to any dividend and distribution
credits calculated pursuant to Section 4 above, in each case subject to
applicable tax withholding as provided in Section 6 below.
6.     Taxes. Prior to the Vesting Date, the Participant shall notify the
Company in writing whether he/she elects to: (i) pay in cash the minimum
statutory amount to satisfy any


2

--------------------------------------------------------------------------------



CEO Time-Based RSU Award




Federal, state or local income, employment, payroll or other taxes or
obligations of any kind required by law to be withheld in respect of the RSUs
vesting (the “tax obligation”); or (ii) whether the Company shall satisfy such
liability by deducting from any settlement of shares of Common Stock and cash
otherwise due to the Participant on the Settlement Date a number of shares of
Common Stock and cash having an aggregate value equal to the tax obligation.  If
the Participant chooses option (i) above, no later than on the Settlement Date,
the Participant shall pay the amount of the tax obligation to the Company, or
make arrangements in writing satisfactory to the Company regarding payment of
the tax obligation.  If the Participant does not affirmatively elect in writing
to pay the tax obligation referred to in (i) above prior to the Vesting Date,
the Company shall, in its discretion, have the right to deduct from any
settlement of shares of Common Stock and cash otherwise due to the Participant
on the Settlement Date a number of shares of Common Stock and cash having an
aggregate value equal to the amount of the tax obligation. 
7.     No Obligation to Continue Employment. Neither the execution of this
Agreement nor the issuance of the RSUs hereunder constitutes an agreement by the
Company or any of its Affiliates to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any RSUs are outstanding.
8.     Miscellaneous.
(a)     Transferability. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, personal legal
representatives, successors, trustees, administrators, distributees, devisees
and legatees. The Company may assign to, and require, any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree in writing to perform this Agreement. Notwithstanding the
foregoing, the Participant may not assign this Agreement or any of the
Participant’s rights, interests or obligations hereunder.
(b)     Reorganization and Recapitalization. This award of RSUs shall not affect
in any way the right or power of the Board or stockholders of the Company to
make or authorize an adjustment, recapitalization or other change in the capital
structure or the business of the Company, any merger or consolidation of the
Company or subsidiaries, any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the RSUs, the dissolution or liquidation
of the Company, any sale or transfer of all or part of its assets or business or
any other corporate act or proceeding. The Board may make equitable adjustments
to the RSUs pursuant to Section 5(b) of the Plan in the event that it determines
that any corporate reorganization or similar event as described therein has
affected the Common Stock.
(c)     Incentive Compensation. The Participant agrees that the award of the
RSUs hereunder is special incentive compensation and that it and any dividends
paid thereon (even if treated as compensation for tax purposes) will not be
taken into account as “salary” or “compensation” or “bonus” in determining the
amount of any payment under any pension, retirement or profit-sharing plan of
the Company or any life insurance, disability or other benefit plan of the
Company.


3

--------------------------------------------------------------------------------



CEO Time-Based RSU Award




(d)     Recoupment of Compensation. The Participant acknowledges and agrees
that, if applicable, the RSUs granted hereunder shall be subject to potential
forfeiture or recoupment under the existing policy on the recovery of
compensation or other proceeds as adopted by the Board prior to the date hereof,
as such policy may be amended from time to time.
(e)     Amendments. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.
(f)     Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract.
(g)     Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
(h)     Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.
(i)     Notices. All notices, consents, requests, approvals, instructions and
other communications provided for herein shall be in writing and validly given
or made when delivered, or on the second succeeding business day after being
mailed by registered or certified mail, whichever is earlier, to the persons
entitled or required to receive the same, and shall be mailed or delivered to
the Company at its principal place of business and directed to the Chief
Financial Officer and shall be mailed or delivered to the Participant at the
address on file with the Company or, in either case, at such other address as
either party may subsequently furnish to the other party in writing.
(j)     Governing Law. This Agreement shall be construed, interpreted and
governed and the legal relationships of the parties determined in accordance
with the internal laws of the State of Maryland without reference to rules
relating to conflicts of law.
(k)     Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
Subsidiaries and Affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Participant
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Participant may have with respect to the Relevant Information; (iii) authorizes
the Relevant Companies to store and transmit such information in electronic
form; and (iv) authorizes the transfer of the Relevant Information to any
jurisdiction in which the Relevant Companies consider


4

--------------------------------------------------------------------------------



CEO Time-Based RSU Award




appropriate. The Participant shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.
(l)     Integration. This Agreement constitutes the entire agreement between the
parties with respect to this award of RSUs and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
9.     Provisions of Plan Control. Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, the powers of the Board and the Committee set
forth in Section 3 of the Plan, and such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant. Notwithstanding the foregoing, (i) Section 8 (entitled
“Excise Tax”) of the Plan shall not be applicable to the Participant with
respect to the matters contemplated therein, and the section entitled “Code
Section 280G” of the Employment Agreement shall instead apply for purposes of
this Agreement, and (ii) Section 7 (entitled “Change in Control”) of the Plan
shall not be applicable to the Participant with respect to the matters
contemplated therein, and Section 2 of this Agreement shall instead apply for
purposes of this Agreement.
10.     Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via an electronic mail system or by reference to a
location on the Company’s intranet to which the Participant has access. The
Participant consents to any and all procedures the Company has established or
may establish for an electronic signature system for delivery and acceptance of
any such documents that the Company may be required to deliver, and agrees that
his or her electronic signature is the same as, and shall have the same force
and effect as, his or her manual signature.
[Signature Page(s) Follows]


5

--------------------------------------------------------------------------------



CEO Time-Based RSU Award






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


VEREIT, INC.




By: __________________________________________
Name:     
     Title:    






Participant




_______________________________
    












6